ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to an internally-cooled turbomachine component over US Patent Publication No. 20020021966A1 which teaches: a main body comprising: a first end wall, a second end wall spaced apart from the first end wall, and a sidewall 24 which extends between the first end wall and the second end wall such that the first end wall, the second end wall and the sidewall define a cooling passage 42 extending between a fluid inlet and a fluid outlet, a pedestal bank 34 comprising a plurality of pedestals 34 which span the cooling passage between the first end wall and the second end wall, wherein the pedestal bank is spaced from the sidewall to define a flow channel 22 therebetween.
Prior art fails to show or fairly suggest a flow guide for directing cooling flow away from the flow channel, the flow guide extending from the flow channel into the pedestal bank, wherein the flow guide has a leading edge, a trailing edge and a centre-line, the centre-line intersects both the leading edge and the trailing edge, a tangent of the centre-line at the intersection with the leading edge has an angle θ to the sidewall and/or flow direction in the range 0° to 45°.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of four patent publications.
US7,478,994B2, US7,686,580B2, US9,228,439B2, and US9,249,675B2 are cited to show an internal cooling circuit for a turbine blade.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/